Citation Nr: 0904952	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  07-09 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease.

2.  Entitlement to service connection for a left shoulder 
disability including degenerative joint disease of the left 
shoulder.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a low back 
disability including degenerative joint disease and 
degenerative disc disease.

5.  What evaluation is warranted for bilateral hearing loss 
disability as of December 14, 2004?  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to March 
1965 and served in the National Guard and Reserve from the 
1970's to 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2005 and January 2007 rating 
decisions of the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO).

In November 2008, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

In March 2008, the Veteran completed a VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, assigning the Disabled American Veterans as 
his representative.  In October 2008, the Veteran completed a 
new VA Form 21-22, assigning The American Legion as his 
representative.  However, at the November 2008 hearing before 
the undersigned, the Veteran was represented by the Disabled 
American Veterans, and he consented to that representation.  
While the Board will recognize the Disabled American Veterans 
as the appellant's representative, the RO should request the 
Veteran complete a new VA Form 21-22 indicating such intent 
and associate it with the claims file.

Issues (2) through (5) on the title page are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the Veteran currently has gastroesophageal reflux 
disease.

2.  There is no competent evidence of a nexus between 
gastroesophageal reflux disease and service.


CONCLUSION OF LAW

Gastroesophageal reflux disease was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101, 1110, 1131 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in February 2005 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA did fail 
to provide notice how disability evaluations and effective 
dates are assigned prior to the September 2005 rating 
decision  In August 2006, however, the RO provided the 
Veteran with such notice, and the claim was most recently 
readjudicated in July 2008 supplemental statements of the 
case.  Thus, any prejudice to the Veteran is harmless.  

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim including service medical records, private medical 
records identified by the Veteran, and VA treatment records.  
At the November 2008 hearing, the Veteran indicated he had 
additional evidence he wanted to submit regarding this issue, 
and the Board provided the Veteran with 45 days to submit 
that evidence.  As of the date of the decision, no additional 
evidence has been submitted.  The Board does not find a 
remand is warranted to obtain such evidence since the Veteran 
was provided the opportunity to submit that evidence and did 
not submit request an extension of the deadline prior to the 
expiration of the 45 days.  

VA did not provide the Veteran with an examination in 
connection with the claim for service connection for 
gastroesophageal reflux disease, and the Board finds that an 
examination is not necessary to decide the merits of that 
claim.  Under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of a disability; the record indicates that 
the disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A 
claimant must show more than a current disability to trigger 
the duty to assist; there also must be at least some 
probative suggestion of a causal connection between the 
disability and military service.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  Further, the evidence of this link, 
or nexus, must be competent, i.e., offered by someone with 
the necessary medical training and/or expertise to make this 
type of determination.  Id.

Admittedly, the threshold for the duty to provide an 
examination is rather low.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Here, however, the evidence of record is 
sufficient to decide the claim for service connection for 
gastroesophageal reflux disease.  At the November 2008 
hearing, the Veteran essentially conceded there was a lack of 
competent evidence that he had the disability.  See pages 3-4 
of transcript (where representative notes that what was 
missing is "current evidence now saying you have a 
disability, something that happened in active duty time and a 
doctor linking those things together, and we're missing that 
link and that's why we're asking for the 45 days to get 
this.").  Again, the Veteran was provided with an 
opportunity to submit such evidence and did not.  

The Board has thoroughly reviewed the evidence of record.  
There is a November 2004 service record prepared during a 
term of active duty for training that includes the clinical 
assessment gastroesophageal reflux disease following the 
appellant's report of a history of intermittent 
gastroesophageal reflux disease.  In the Veteran's VA Form 
21-526, Veteran's Application for Compensation or Pension, he 
indicated that such disability began in November 2004.  
However, of record are VA treatment records dating from 2001 
to 2008, and private medical records dating from 2007 to 
2008.  None of these records show complaints or diagnoses of 
gastroesophageal reflux disease.  A one-time finding of past 
medical history of intermittent gastroesophageal reflux 
disease is insufficient for the Board to find that the 
Veteran has brought forth evidence of a current disability or 
persistent or recurrent symptoms of a disability.  Because 
the Veteran does not meet one of the necessary criteria to 
warrant an examination, the Board has determined that VA is 
not obliged to afford the Veteran a VA examination in 
connection with this claim.

There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication.  Indeed, the appellant has not 
suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.  

Analysis

The Veteran contends that he has gastroesophageal reflux 
disease which had its onset in service.  As noted above, at 
the November 2008 hearing, he indicated he wanted to submit 
additional evidence addressing this disability.  The 
undersigned provided the Veteran with 45 days to submit any 
additional evidence.  No additional evidence has been 
received.  

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions and 
testimony, service records, private medical records, and VA 
clinical records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The Veteran is not claiming that gastroesophageal reflux 
disease was incurred during his period of active service from 
1961 to 1965, but rather during either a period of active 
duty for training (ACDUTRA) in November 2004.  

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated in active duty for training, or for disability 
resulting from injury incurred in inactive duty training.  38 
U.S.C.A. §§ 101(24), 1110, 1131.  When a disability is thus 
incurred, the period of service is considered active 
military, naval, or air service.  38 U.S.C.A. § 101(24).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for gastroesophageal reflux 
disease.  The reasons follow.  

The Veteran's application for benefits indicates that such 
disability began in November 2004.  That indication is 
inconsistent with his report of a history of intermittent 
gastroesophageal reflux disease.  There are VA medical 
records in the claims file dating from 2001 to 2008 and 
private medical records dating from 2007 to 2008.  As stated 
above, only one record notes a past medical history of 
intermittent gastroesophageal reflux disease, and that is 
dated November 2004.  

In the November 2004 service record, besides noting the 
Veteran's report of a positive history of gastroesophageal 
reflux disease, the examiner provided an assessment of 
gastroesophageal reflux disease.  Interestingly, the basis 
for that diagnosis was not explained.  Examination of the 
abdomen was negative.  Nevertheless, accepting that 
assessment as a diagnosis of gastroesophageal reflux disease, 
none of the records pre or post dating this record show 
treatment for or a diagnosis of gastroesophageal reflux 
disease.  For example, when seen in February 2001 for the 
first time at VA, the Veteran reported a medical history of 
hypertension only.  A July 2007 VA treatment record shows a 
"Problem List" of hypertension, hearing loss, low back 
pain, erectile dysfunction, right knee pain, benign prostatic 
hypertrophy, hyperlipidemia, and insomnia.  

In March 2008, when he provided a medical history for a 
private physician, the Veteran did not include 
gastroesophageal reflux disease as part of his medical 
history.  A March 2008 clinical record, wherein the private 
physician listed the Veteran's past medical history, he did 
not include a report of gastroesophageal reflux disease.  An 
April 2008 VA clinical record shows a list of medical 
"problems" pertaining to the Veteran.  Gastroesophageal 
reflux disease is not listed, and this is true in all of the 
VA clinical records in the claims file dating from 2005 to 
2008.  While a January 2008 private medical record shows a 
diagnosis of gastroenteritis, it was noted in that record 
that such was an acute bacterial process.  

As noted, service connection is warranted for a "disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty . . . ."  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Based on the 
above-described findings, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran has a current disability of gastroesophageal reflux 
disease due to disease or injury incurred in service.  Not 
only is the preponderance of the evidence against a finding 
that he has a chronic disability of gastroesophageal reflux 
disease, there is also no competent evidence of a nexus 
between a current disorder and the one-time assessment of 
gastroesophageal reflux disease in November 2004.  

Although the Veteran contends that he has gastroesophageal 
reflux disease that was incurred during a period of active 
duty, there is no evidence that he is qualified to offer such 
medical opinion.  His statements as to current diagnosis and 
medical causation therefore do not constitute competent 
medical evidence of a diagnosis or a nexus to service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In light of the evidence preponderating against the claim, 
the benefit of the doubt doctrine is not applicable and 
service connection cannot be granted.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, the claim is denied.


ORDER

Entitlement to service connection for gastroesophageal reflux 
disease is denied.


REMAND

As noted in the introduction, the Veteran had several decades 
of service in the National Guard and Reserve, and would 
likely have had multiple periods of ACDUTRA and/or INACDUTRA.  
He is attributing the left shoulder disability and 
hypertension as having been incurred during Reserve service.  
Of record are multiple service treatment records during that 
time period.  However, these records do not provide the 
specific dates of the appellant's terms of ACDUTRA and 
INACDUTRA service.  These records are necessary because in 
order for the appellant to achieve "Veteran" status for the 
disabilities he alleges were incurred during his service in 
the National Guard or Reserve and be eligible for service 
connection for a disability claimed during his inactive 
service, the record must establish that he was disabled 
during active duty for training due to a disease or injury 
incurred or aggravated in the line of duty; or he was 
disabled from an injury incurred or aggravated during 
inactive duty training.  See Mercado- Martinez v. West, 11 
Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 
470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 
(1991).

As to the claim of entitlement to service connection for a 
low back disability, the Veteran is claiming that such 
disability was incurred during his service from 1961 to 1965.  
In September 1980, the Veteran filed a claim for service 
connection for "low back strain."  In a June 1981 rating 
decision, the RO denied service connection for "low back 
strain."  The current medical records show, however, that 
the Veteran has been diagnosed with degenerative joint 
disease and degenerative disc disease of the lumbar spine.  
While both the RO and the Board (at the November 2008 
hearing) labeled the Veteran's issue involving his low back 
as a claim that was previously denied, the current claim for 
service connection for a low back degenerative joint and disc 
disease is a new claim.  Again, the June 1981 rating decision 
and the notification letter both indicate that service 
connection for "lumbar strain" was denied.  There was no 
denial of either lumbar degenerative joint or disc disease, 
which are different disabilities from lumbar strain.  Hence, 
this claim needs to be considered by the RO as a new claim.  
See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

Finally, at the November 2008 hearing, the Veteran testified 
that his hearing had gotten worse since his last audiological 
evaluation conducted in August 2007.  This requires that a 
new examination be provided.  the Veteran stated his had 
gotten worse since the most recent VA examination in .  See 
VA O.G.C. Prec. Op. No. 11-95 (April 7, 1995) (another VA 
examination is required when disability in question has 
undergone an increase in severity since the time of the last 
VA examination).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must attempt to confirm the 
Veteran's National Guard and/or Reserve 
service dates, to include each and every 
period of ACDUTRA and INACDUTRA service.  
All efforts to obtain these records 
should be fully documented, and the 
appellant's National Guard and/or Reserve 
units, as well as the National Personnel 
Records Center must provide a negative 
response if records are not available.  
If the RO cannot locate such records, the 
RO must specifically document the 
attempts that were made to locate them, 
and explain in writing why further 
attempts to locate or obtain any 
government records would be futile.  The 
RO must then: (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.

2.  After the above records are obtained 
to the extent available, if warranted, 
the RO should schedule the Veteran for 
appropriate VA examinations for the 
claimed left shoulder disability, 
hypertension, and low back disability to 
determine the nature and etiology of each 
disability found.  The RO must inform the 
examiner of the dates of the Veteran's 
active service, including each and every 
period of ACDUTRA and INACDUTRA.  The 
examiner is then asked to specifically 
render an opinion as to each of the 
following:

      (i)  Was a left shoulder disability, 
to include residuals of a left shoulder 
injury, incurred during a period of 
ACDUTRA or INACDUTRA?  If not, was a left 
shoulder disability aggravated beyond the 
natural progression of the disease 
process during a period of ACDUTRA or 
INACDUTRA?
      
      (ii)  Was hypertension clinically 
demonstrated during a period of ACDUTRA?  
If hypertension was not clinically 
demonstrated during a period of ACDUTRA, 
was it aggravated beyond the natural 
progression of the disease process during 
a period of ACDUTRA?
        
      (iii)  Was a low back disability 
incurred during the Veteran's service 
from 1961 to 1965?  If a low back 
disability was incurred after the 
Veteran's discharge from service in 1965, 
was it incurred during a period of 
ACDUTRA or INACDUTRA?  If a low back 
disability was not incurred during a 
period of ACDUTRA or INACDUTRA was a low 
back disorder aggravated beyond the 
natural process during a subsequent 
period of ACDUTRA or INACDUTRA?
      
All opinions expressed must be 
accompanied by a complete and full 
written rationale with evidence in the 
claims file and sound medical principles.

3.  The RO should schedule the Veteran 
for a VA audiology examination to 
determine the current nature, extent, and 
severity of his bilateral hearing loss.  
In addition to providing audiometric 
findings, the examiner is to provide a 
full description of the effects of the 
Veteran's hearing loss on his ability to 
work.  The examiner must furnish details 
regarding the effects of the disorder on 
the claimant's ordinary activity, and the 
limitation of activity caused by the 
disorder, and fully describe the 
functional effects caused by the hearing 
loss.  The examiner must provide a 
rationale for any opinions given.  

4.  The RO should then readjudicate the 
Veteran's claims of entitlement to 
service connection for a left shoulder 
disability, hypertension, and a low back 
disability; as well as what evaluation is 
warranted for bilateral hearing loss 
since December 14, 2004?  If any claim is 
not granted to the Veteran's 
satisfaction, the RO should send him and 
his representative a Supplemental 
Statement of the Case and give him/them 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


